 In the Matter Of INTERNATIONAL FREIGHTING CORP.,et -al.(POCA-HONTAS STEAMSHIP COMPANY)andINTERNATIONAL SEAMEN'S UNIONOF AMERICACase No. R-159CERTIFICATION OF REPRESENTATIVESMarch 28, 1938On September 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.On November 10, 1937, the Board issued anAmendment to Decision and Direction of Elections.'The Directionof Elections, as amended, directed that elections by secret ballot beconducted among the unlicensed seamen, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, employed on all type of craft operatedin or out of Atlantic and Gulf ports, except craft operated in harborsonly, by several named companies, including Pocahontas SteamshipCompany, New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Directorfor the Second Region (New York City), among the eligible em-ployees of Pocahontas Steamship Company.On February 18, 1938,the said Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties an IntermediateReport on the election.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-------------------------------231Total number of ballots cast-------------------------------227Total number of votes in favor of International Seamen'sUnion of America, or its successor, affiliated with theAmerican Federation of Labor---------------------------21Total number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Or-ganization----------------------------------------------198Total number of votes in favor of neither organization-------7Total number of blank ballots-----------------------------1Total number of void ballots-------------------------------0Total number of challenged ballots------------------------013 N L. R. B. 69224 N. L. R B 111239 240NATIONALLABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIEDthat National Maritime Union of America,affiliatedwith the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, employed on all type ofcraft operated in or out of Atlantic and Gulf ports, except craft op-erated in harbors only, by Pocahontas Steamship Company, NewYork City, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, NationalMaritime Union of America, affiliated with the Committee for Indus-trialOrganization, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN.J. WARREN MADDEN took no part in the consideration ofthe above Certification of Representatives.